DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-16, 18-19 are objected to because of the following informalities:  there is not claim 17. Examiner believes either claim 17 is missing or claims 18,19 are not properly numbering.  Appropriate correction is required.
Claims 3,8 have a lack of antecedent basis at “ the second behavior” because “ a second behavior and  a first behavior” are not preceded. 
Claims 13,18, 14,19 have a lack of antecedent basis at “ the first behavior” because “ a first behavior” is not preceded.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 1-16,18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,582,466. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claims 1,2,6,7 the patent ‘466 discloses in claims 1,6 a method for transmitting a synchronization signal (SS) by a first user equipment (UE), which is in-coverage and configured to transmit public safety (PS) related discovery signal in a Device-to-Device (D2D) communication, the method comprising:
receiving, from a base station (BS), first information related to a discovery period for the PS related discovery signal;
receiving, from the BS, second information related to whether the SS is transmitted once or periodically in the discovery period;
transmitting, to a second UE, the SS once in the discovery period, when the second information includes a first value; and
transmitting, to the second UE, the SS periodically in the discovery period, when the second information includes a second value different from the first value.

It would have been obvious before the effective filing date of the claimed invention to understand in the Patent ‘466, the “behavior of the UE for transmitting synchronization signal” performs once or periodically in the discovery period. 
In claims 3,8, the Patent ’466 discloses in claim 2 the SS is transmitted based on a periodicity of 40ms in the discovery period.
In claims 4,9 the Patent ‘466 discloses in claim 4 wherein the second UE is an in-coverage or an out-of-coverage UE.
In claims 5,10 the Patent ‘466 discloses in claim 5 wherein the PS related discovery signal is transmitted in remaining subframes except a subframe in which the SS is transmitted.
In claims 12,16 the Patent ’466 discloses in claim 6 wherein the discovery period is greater than or equal to 320ms.
In claims 11,15 the Patent ‘466 discloses in claim 3 the discovery period is longer than 40 ms period.
In claims 13,18 the Patent ‘466 discloses in claim 7 wherein, when the second information indicates the first value and a first subframe of a discovery pool is a subframe for the SS, the SS is transmitted in the first subframe.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (US Pat.9,609,581) in view of Ro et al. (US Pat.9,661,485).
In claims 1,2,6,7 Baghel et al. discloses a method for transmitting a synchronization signal (SS) by a first user equipment (UE), which is in-coverage (see fig.1; col.8; lines 60-67; an in-coverage UE 115 is within a coverage 110 of a base station 105) and which is configured to transmit public safety (PS) related discovery signal in a Device-to-Device (D2D) communication comprising: receiving, from a base station (BS), first information related to a discovery period for the PS related discovery signal (see fig.13, step 1305; col.28; lines 7-12 and fig.4A, col.11; lines 40-55; col.14; lines 17-23; a UE 115C receives discovery  period parameter 305 (see fig.3) that identifies discovery 
receiving, from the BS, second information related to a behavior of the UE for transmitting the SS (see fig.3; step 1325; col.28; lines 35-40; the Ue receives operation parameter 350 from the Bs that indicates whether the discovery can occur during a connect mode or an idle mode of the user device). 
Baghel et al. discloses the UE receives synchronization signal from another UE ( see fig.13; step 1315; col.28; lines 18-25; UE 115 receives synchronization signal parameter 340 from another UE); but does not disclose the UE transmitting, to a second UE, the SS once or periodically in the discovery period based on the second information.
Ro et al. discloses in fig.1, a UE 2 receives system information 103 from a BS 102 to obtain channel bandwidth information to be used by the UE 2 (receive a first Information; col.4; lines 12-15& 30-40). At step 109, col.4; line 60 to col.5; line 6; the UE 2 receives from the BS 102 D2D resource allocation & D2D synchronization signal configuration (second information) for transmission discovery signal). In col.5; lines 15-35; the UE 2 at step 110 transmits D2D synchronization signal and discovery signal  through the configuration resource to UE 1 ( transmit D2DSS once). In fig.4; col.8; lines 27-46; the UE having received a D2D synchronization signal can perform a discovery operation through consecutive subframes at pre-defined position within the radio frame 403 (the UE transmits synchronization signal periodically in the discovery period).  
In claims 4,9 Baghel et al. discloses the second UE is an in-coverage or out-of-coverage UE ( see col.8; lines 60-65; user device 115 is within coverage area 110 of a base station 105 and relays  communication from the BS 105 to out-of-coverage user device 115a). 
In claims 5,10 Baghel et al. discloses wherein the PS related discovery signal is transmitted in remaining subframes except a subframe in which the SS is transmitted ( see fig.4B; col.12; lines 19-30; discovery subframes 460-1, 460-2 are allocated separated from non-discovery communication subframes 465-1, 465-2, 465-3 in each discovery period 455). 
In claims 3,8,11,12,16 Baghel et al. does not specifically disclose when the second information indicates the second behavior, the SS is transmitted based on a periodicity of 40ms in the discovery period. The discovery period is longer than 40ms, or greater than 320ms. However, Baghel et al. discloses the user device may implement different discovery periods based on their user device class ( col.14; line 65- col.15; line 5). In col.13; line 60-col.14; line 4; the discovery period parameter 305 ( fig.3) can be any value etc, 1,2,3,4 indicating a period of time ). Therefore, it would have been obvious 
In claims 13,18 Baghel et al. does not disclose when the second information indicates the first behavior, and a first subframe of a discovery pool is a subframe for the SS, the SS is transmitted in the first subframe. Ro et al. discloses in fig.3; col.6; lines 45-50 a D2D synchronization signal is transmitted in subframe 0 302 which is a first subframe (the SS is transmitted in the first subframe). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Ro et al. with that of Baghel et al. to transmit the synchronization signal on a first subframe of the discovery period.
In claims 14,19 Baghel et al. does not disclose when the second information informs the first operation and a first subframe of a discovery pool is not a subframe for the SS, the SS is transmitted in a subframe for the SS nearest and prior to the first subframe. Ro et al. in fig.3; col.6; lines 45-50; D2D synchronization signals are transmitted in subframe 0 302 (a first subframe) and a subframe 5 303 ( SS is transmitted in a subframe nearest to the first subframe). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Ro et al. with that of Baghel et al. to transmit the synchronization signal on a subframe nearest to a first subframe.
Conclusion

Novlan et al. ( US Pat.9,974,066);
Ryu et al. ( Us Pat.10,531,431).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HANH N NGUYEN/Primary Examiner, Art Unit 2413